Case 2:19-cv-00535-JES-NPM Document 35 Filed 01/30/20 Page 1 of 1 PageID 362

                                                                                 THOMAS J. COTTON
                                                                                 Admitted in NJ & NY
                                                                                 Direct Line: 973-540-7333
                                                                                 Email: tjc@spsk.com
                                                                                 220 Park Avenue
                                                                                 PO Box 991
                                                                                 Florham Park, NJ 07932
                                                                                 Telephone: 973-539-1000
                                                                                 Fax: 973-540-7300
                                                                                 www.spsk.com
                                         January 30, 2020

Via ECF
Hon. Nicholas P. Mizell, U.S.M.J.
United States Courthouse and Federal Building
Courtroom 4E
2110 First Street
Fort Myers, Florida 33901

       Re:     Becker v. Pro Custom Solar LLC
               Case No. 2:19-cv-0535-FTM-NPM
               Our File No. 28369-48
               Parties’ Proposed Confidentiality Order

Dear Judge Mizell:

       This firm represents Pro Custom Solar LLC d/b/a Momentum Solar (“Defendant”) in the
above-referenced matter. Defendant respectfully submits, on behalf of all parties, a joint proposed
confidentiality order. The parties respectfully request this order be entered.

      Should Your Honor have any questions or require additional information, the undersigned
may be contacted at any time. As always, we appreciate the Court’s courtesies.

                                                     Respectfully submitted,

                                                     SCHENCK, PRICE, SMITH & KING, LLP

                                                     s/ Thomas J. Cotton, Esq.
                                                     Thomas J. Cotton, Esq.
TJC/s
Enclosures




 FLORHAM PARK, NJ               PARAMUS, NJ              SPARTA, NJ                    NEW YORK, NY
